CODE OF ETHICS – SUPERVISED PERSONS Fayez Sarofim & Co. and Affiliates Revised and Effective as of December 31, 2009 Code of Ethics – Supervised Persons Effective December 31, Previous revision dates: October 5, 2004, March 31, 2006, March 31, 2007, and March 31, 2008 CODE OF ETHICS – SUPERVISED PERSONS I. INTRODUCTION This Code of Ethics – Supervised Persons (this “Code”) applies to FS & Co. [1] and each FS & Co. Affiliate, and, among other things, this Code is intended to, and shall always be construed in a manner necessary to, satisfy, to the extent applicable, the requirements of (i) Rule 17j-1 under the Investment Company Act and (ii) Rule 204A-1 under the Investment Advisers Act. This Code applies to all Supervised Persons [2] , especially those Supervised Persons of Investment Adviser Affiliates. Those Supervised Persons who are also Access Persons are subject to certain provisions in this Code not applicable to those Supervised Persons who are not also Access Persons. This Code extends to all activities of a Supervised Person, including such Supervised Person’s duties as a Supervised Person and his or her duties in connection with any Related Fund. Among other things, this Code governs conflicts of interest in personal securities transactions, including those that typically arise, or may be deemed to arise, when a person associated with an Investment Adviser Affiliate or a Related Fund acquires or disposes of securities that are held or are to be acquired or disposed of by a Client Account or a Related Fund. FS & Co. and each FS & Co. Affiliate recognize its paramount duty is its fiduciary duty to its Clients. Accordingly, FS & Co. and each FS & Co. Affiliate have an obligation to see that its respective Supervised Persons understand, appreciate and uphold their responsibilities with respect to such fiduciary duty. Thus, as a general matter, such fiduciary duty and this Code require as a minimum that each Supervised Person: Must place the interests of Clients first above all other interests; Must (i) conduct all personal securities transactions in a manner consistent with this Code, (ii) avoid any actual or potential conflict of interest, and (iii) not abuse his or her position of trust and responsibility; Must recognize that he or she should not take inappropriate advantage of his or her position as a Supervised Person; Must treat as confidential the identity of Clients and their financial circumstances and security holdings; and Must understand that independence and impartiality in the investment decision-making process are critical. These minimum requirements are discussed in more detail later in this Code. Each Supervised Person must (i) read this Code, (ii) acknowledge receipt and understanding of it, and (iii) retain a copy of it. Any questions regarding this Code and a Supervised Person’s requirements under it should be referred to the Chief Compliance Officer [3] . [1] Capitalized terms used in this Code shall have the meanings ascribed to them in the Definitions section of this Code to the extent their meanings are not otherwise given to them elsewhere in this Code. [2] In addition to being subject to this Code, all Supervised Persons are subject to other policies and procedures contained in the “Compliance Policies and Procedures – Fayez Sarofim & Co.” (the “Compliance Policies and Procedures”). For example, all Supervised Persons are subject to the “Code of Business Conduct of Fayez Sarofim & Co. and Affiliates – Supervised Persons” contained in the Compliance Policies and Procedures. [3] References to the Chief Compliance Officer in this Code shall be to a Deputy Chief Compliance Officer or another designated individual in those instances where the Chief Compliance Officer is unavailable or unable to act. Code of Ethics – Supervised Persons Effective December 31, 2009 Previous revision dates: October 5, 2004, March 31, 2006, March 31, 2007, and March 31, 2008 2 II. PROHIBITED CONDUCT As a general matter, a Supervised Person is prohibited from (i) engaging in, or recommending, any Covered Security transaction that places, or appears to place, his or her own interests above that of any Related Fund, Client Account, FS & Co. or a FS & Co. Affiliate [4] or (ii) any other fraudulent, deceptive or manipulative acts. [5] Specifically, a Supervised Person shall not do any of the following in connection with the purchase or sale, directly or indirectly, by such Supervised Person of a Covered Security held or to be acquired by a Related Fund, a Client Account, FS & Co. or a FS & Co. Affiliate: Employ any device, scheme or artifice to defraud a Related Fund, a Client Account, FS & Co. or a FS & Co. Affiliate; Make any untrue statement of a material fact to a Related Fund, a Client Account, FS & Co. or a FS & Co. Affiliate, or omit to state any material fact necessary to make the statements made, in light of the circumstances under which they are made, not misleading; Engage in any act, practice or course of business that operates or would operate as a fraud or deceit on a Related Fund, a Client Account, FS & Co. or a FS & Co. Affiliate; or Engage in any manipulative practice with respect to a Related Fund, a Client Account, FS & Co. or a FS & Co. Affiliate. Disclosure of Interests A Supervised Person is prohibited from recommending a Covered Security transaction to be entered into by any Related Fund, a Client Account, FS & Co. or a FS & Co. Affiliate without disclosing his or her interest or potential interest, if any, in such Covered Security or the issuer of such Covered Security, including, without limitation: The Supervised Person’s direct or indirect beneficial ownership [6] of any Covered Security of such issuer, or its affiliates; Any contemplated transaction by such Supervised Person involving such Covered Security; and Any present or proposed business relationship between such issuer (or its affiliates) and such Supervised Person or any party in which such Supervised Person has a significant interest. Disclosure of Information Each Investment Adviser Affiliate and each Supervised Person is prohibited from divulging the current and anticipated portfolio positions (and current and anticipated portfolio transactions), programs and studies of an Investment Adviser Affiliate, any Related Fund, any Client Account, FS & Co. or any FS & Co. Affiliate to anyone unless such divulgence is properly within its, his or her duties. Further, each Investment Adviser Affiliate and each Supervised Person must keep in the strictest confidence the following with respect to a Client and a former Client unless consent of the Client or former Client is obtained: (i) the identity, (ii) financial circumstances, (iii) security holdings, (iv) Non-Public Material Information and (v) advice given by FS & Co. or a FS & Co. Affiliate. In addition, each Investment Adviser Affiliate and each Supervised Person is subject to the Notice of Privacy Practices of Fayez Sarofim & Co. and its Affiliates. A Supervised Person shall not disclose to persons who are not Supervised Persons information about the trading strategy of an Investment Adviser Affiliate or a contemplated Covered Security transaction to be made on behalf of an Investment Adviser Affiliate or a Client. [4] Thus, the placing of one’s own interests above those of a Related Fund, a Client Account, FS & Co. or a FS & Co. Affiliate might result from short-term trades in a Publicly-Traded Security prior to its acquisition for a Related Fund, a Client Account, FS & Co. or a FS & Co. Affiliate based on the knowledge that such Publicly-Traded Security is going to be acquired, or is likely to be acquired, for a Related Fund, a Client Account, FS & Co. or a FS & Co. Affiliate. [5] Penalties for violations of those Federal Securities Laws pertaining to conflict of interest matters may include fines of up to $10,000, as well as jail sentences of up to five years. [6] The term “beneficial ownership” is explained in Appendix A. Code of Ethics – Supervised Persons Effective December 31, 2009 Previous revision dates: October 5, 2004, March 31, 2006, March 31, 2007, and March 31, 2008 3 Disclosures With Respect to Limited Offering Ventures At least annually, each Supervised Person shall provide the Chief Compliance Officer with a list of all Limited Offering Ventures in which such Supervised Person is a direct or indirect investor. From time to time, each Supervised Person shall provide written assurance to the Chief Compliance Officer that, to the knowledge of such Supervised Person, any Limited Offering Venture in which such Supervised Person is a direct or indirect investor does not hold any Publicly-Traded Securities. If a Limited Offering Venture holds Publicly-Traded Securities and thus a Supervised Person is unable to provide such assurance, the Supervised Person must provide the Chief Compliance Officer with a written list of all Publicly-Traded Securities so held by such Limited Offering Venture and must continue to provide such written information on an annual basis. A Supervised Person must notify the Chief Compliance Officer in writing of any Covered Security held by a Limited Offering Venture that is to become a Publicly-Traded Security prior to the time such Covered Security becomes a Publicly-Traded Security. Insider Trading A Supervised Person is prohibited from engaging in any Covered Security transaction, for his or her own benefit, or the benefit of others (including any Related Fund, any Client Account, FS & Co. or any FS & Co. Affiliate), while in possession of Non-Public Material Information concerning such Covered Security.
